[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION de MOTION TO REARGUE (#140)
The court entered a pendente lite order of unallocated alimony and child support on Motion #115. The plaintiff, by motion dated December 22, 1999 (#140) moved to reargue. Subsequently, the parties stipulated to a modified order providing for non-taxable unallocated alimony and child support, and also to a second modification filed and approved on March 6, 2000.
The court finds that the subsequent order that was entered by stipulation made the original order moot. Since the plaintiff seeks to reargue the original order which is now found to be CT Page 4783 moot, the motion to reargue is therefore denied.
HARRIGAN, J.